Name: 82/314/EEC: Commission Decision of 5 May 1982 establishing that the apparatus described as 'PAR - vibrating sample magnetometer, model 155' , may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-05-19

 Avis juridique important|31982D031482/314/EEC: Commission Decision of 5 May 1982 establishing that the apparatus described as 'PAR - vibrating sample magnetometer, model 155' , may not be imported free of Common Customs Tariff duties Official Journal L 138 , 19/05/1982 P. 0022 - 0022*****COMMISSION DECISION of 5 May 1982 establishing that the apparatus described as 'PAR - vibrating sample magnetometer, model 155' may not be imported free of Common Customs Tariff duties (82/314/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 29 October 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'PAR - vibrating sample magnetometer, model 155', ordered 14 September 1979 and to be used in the analysis of structures of copper-II complexes, which crystallize in the 'Kuban' form, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 19 April 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a magnetometer; Whereas its objective technical characteristics, such as the uniformity of the magnetic field, and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'MagnÃ ©tic susceptibility system comprising of a PAR - balance' manufactured by Oxford Instruments Co. Ltd, Osney Maid, UK-Oxford OX2 0DX, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'PAR - vibrating sample magnetometer, model 155' which is the subject of an application by the Federal Republic of Germany, of 29 October 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.